Order entered March 28, 2022




                                    In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                              No. 05-22-00101-CV

THE CARDIO GROUP, LLC, CARDIOLOGY INSTITUTE OF AMERICA
          LLC, AND CARDIOCLOUD, LLC, Appellants

                                      V.

        JACOB B. KRING AND HEDRICK KRING, PLLC, Appellees

                On Appeal from the 101st Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-21-14540

                                   ORDER

      Before the Court is appellants’ March 25, 2022 unopposed motion to extend

time to file their brief. We GRANT the motion and ORDER the brief be filed no

later than April 18, 2022.


                                           /s/   BONNIE LEE GOLDSTEIN
                                                 JUSTICE